 1
                                                                        JS-6
 2

 3
                                                                        1/16/2019
 4
                                                                         CW
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   AUBREY SPENCER,                           Case No. 2:17-cv-08534-JGB (MAA)
12
                         Petitioner,
            v.                                 JUDGMENT
13

14   DEAN BORDERS,
15
                         Respondent.
16

17         Pursuant to the Order Accepting Findings and Recommendations of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is denied
20   and the action is dismissed with prejudice.
21

22   DATED: January 14, 2019
23

24
                                       ____________________________________
                                       JESUS G. BERNAL
25                                     UNITED STATES DISTRICT JUDGE
26

27

28
